Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2021 has been entered.
 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, the recited “the captured IOs” is lacking antecedent basis.  One of ordinary skill in the art at the time of the invention would not have known the metes and bounds of 

Claims 2-10 and 12-20 are rejected based on dependency from claims 1 and 11, respectively.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon (US 20160283329) and in view of Simoncelli (US 20150242283) and further in view of Shu (US 20160188353)

Claim 1. Natanzon329 discloses A non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising (e.g., A System, Computer program product, and computer-executable method for providing a user access to an image of data storage, para 0006): 

receiving that a backup has been created (e.g., create an initial backup snapshot of the source storage system, para 0108);



storing one copy of each of the captured IOs in an IO journal (e.g., journals may include DO and UNDO information compiled from IO’s communicated from the data protection appliance to the deduplicated storage, para 0024;  the 10's [sic – IO] may be continuously communicated to the deduplicated storage for backup and protection, 0023; journals maintaining those IO’s, 0026);

packaging the IO journal together with the backup to create a live image (e.g., data protection windows to maintain snapshots and/or journals for designated periods of time.  windows maintain both snapshots and journals for any point-in-time recovery, para 0025, synthesized, 0026)( Natanzon discloses Combining snapshots and journal files may, however, allow any point-in-time recovery (0129).  Use journal processor 550 to create and/or update LU File 555 and Journal LU 560 residing on deduplicated data storage 515.  Journal LU 560 includes Journal Data 565 and Difference Journal 570.  Journal Processor 550 is enabled to create snapshots of LU File 555 (0139, Fig 5).  Journal Processor 550 creates virtual image data structure 610 and populates virtual image data structure 610 with references to data changed since Snapshot 575 (0140). a system may be enabled to create a difference journal which describes differences between a first snapshot and a second snapshot (0132)); and



Natanzon329 does not disclose, but Simoncelli discloses 
	a notification (e.g., node manager 175 notifies the backup manager 110 when the backup is complete, para 0026)

	live image of a virtual machine (VM)(e.g., active (in-use) virtual disk image for backup by generating a live snapshot while the virtual disk image is attached to a virtual machine, para 0011; live snapshot of a virtual disk image attached to a VM, 0040 Fig. 3; At block 345, the backup service 302 and/or backup component backs up the instance of the virtual disk image based on the temporary snapshot including backing up the recorded VM configuration that was recorded when the live snapshot was generated, 0045, 0049 Fig. 4). 

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the backup snapshots with journal as disclosed by Natazon329 with Simoncelli, providing the benefit of backing up virtual disk images attached to virtual machines live (see Simoncelli, 0010).

Natanzon329 in view of Simoncelli does not disclose, but Shu discloses 
	the backup comprising an application (e.g., write commands includes intercepting a write command directed to a virtual disk, … transmitting the copy of the write command to another destination while the intercepted write command proceeds … mirrored copies of the write commands are transmitted,… transmits any remaining VM data and VM processor state data to migration module 176, para 0018; management server(s) 110 may transmit an indication to management server(s) 145 of a migration of VM(s) 135 from source data center 105 to destination data center 140, 0019;  mirrors write commands directed to the copied VM disk file(s) in response to receiving the indication of the VM disk file(s) being imported within destination data center 140, 0026).

VMIt would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the backup snapshots with journal as disclosed by Natazon329 with Simoncelli, with Shu providing the benefit of resume execution of the VM(s) 135 within destination data center 140 (see Shu, 0018) to execute live migration of the VMs from the source data center to the destination data center, with little to no perceptible interruption in the services (0008).

Claim 2. Natanzon329 discloses wherein the live image is an image-level backup of the backup (e.g., Snapshots may be combined into a snapshot array, which may represent different images, para 0043; create virtual images of a device, 0131).

Natanzon329 does not disclose, but Simoncelli discloses
	VM (e.g., virtual machine and/or virtual disk image live snapshot, para 0023). image

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the backup snapshots as disclosed by Natazon329 with Simoncelli, providing the benefit of backing up virtual disk images attached to virtual machines live, to facilitate backup and restore of virtual disk images of virtual machines (see Simoncelli, 0010).

Claim 3. Natanzon329 does not disclose, but Simoncelli discloses
	wherein the operations are performed by an agent running on the same hypervisor as the VM upon which the image-level backup of the VM backup is based (e.g., hypervisor 240, para 0030-0031; VM 219 may include a virtual backup appliance 278, para 0035 Fig. 2; A virtual machine 215-219 is a combination of guest software that uses an underlying emulation of host machine 200 (e.g., as provided by hypervisor 240), para 0032).
	
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the backup snapshots as disclosed by Natazon329 with Simoncelli, providing the benefit of backing up virtual disk images attached to virtual machines live (see Simoncelli, 0010).


	wherein the live image is a live-vm-image, and the backup is a snapshot of the VM (e.g., active (in-use) virtual disk image for backup by generating a live snapshot of the virtual disk image while the virtual disk image is attached to a virtual machine, para 0011).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the backup snapshots as disclosed by Natazon329 with Simoncelli, providing the benefit of backing up virtual disk images attached to virtual machines live (see Simoncelli, 0010).

Claim 5.  Natanzon329 discloses wherein the captured IOs fall within a user-specified time range (e.g., creates a virtual image structure based for the requested point in time, para 0142; host 505 requests that system 500 create an image of Production LU 532 at Time T=1, para 0141; journaling of I/O requests issued by a host computer, para 0030).

Claim 6.    Natanzon329 discloses wherein the notification is received from a backup agent (e.g., acknowledgement from DPA 124, para 0082).

Claim 7.    Natanzon329 discloses wherein the 10 splitting process further comprises the operation of forwarding another copy of each of the IOs to primary storage (e.g., acknowledgement from DPA 124, protection agent 144 then sends the SCSI I/O request to LU A, para 0082; Source PA 530 splits data I/Os from Host 505 to production LU 532 and to DPA 535.  DPA 535 forwards the received data I/O to DPA 545 using WAN 525, para 0139).

Claim 8. Natanzon329 discloses wherein the IO splitting process comprises intercepting the IOs issued by the application (e.g., intercept IO and split them to a DPA and to the storage array, para 0044).

Claim 9.    Natanzon329 discloses wherein each of the IOs corresponds to a respective point in time within a specified time range (e.g., data storage at a Point in Time (PiT), para 0006; a journal which allows any point in time access, para 0029, 0030).

Claim 10.    Natanzon329 discloses wherein the 10 journal includes, for each 10, a corresponding ordered pair that comprises data and metadata (e.g., I/O journal  processor 302 identifies the offset data and metadata, and may stream the IOs  to metadata journal 306 and/or data journal 308 residing on deduplicated storage 304, para 0111).

Claim 11. Natanzon329 discloses a non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising (e.g., A System, Computer program product, and computer-executable method for providing a user access to an image of data storage, para 0006):

receiving input that identifies a particular point in time, and the particular point in time falls within a time range specified for a particular backup (e.g., receiving a request for the image of data storage, wherein the image requested is the data storage at a Point in Time (PiT) , para 0006; enable continuous data protection and point-in-time recovery., para 0120);

recovering a live image that is a packaging together of the backup and an IO (Input/Output) operation journal that includes one or more IOs (e.g., journals may include information compiled from IO’s applied a backup snapshot to restore a snapshot to a previous pit, or synthesize a new snapshot, 0024; live environment, 0112; ;  the 10's [sic – IO] may be continuously communicated to the deduplicated storage for backup and protection, 0023; journals maintaining those IO’s, 0026);

applying, to the backup, any IO whose corresponding time falls between a beginning of the  journal and the particular point in time (e.g., journals may include information compiled from IO’s applied a backup snapshot to restore a snapshot to a previous pit, 0024; Data  308 may comprise data stored within an offset, para 0111).

Natanzon329 does not disclose, but Simoncelli discloses 
	associated with the backup, and the live image is recovered from backup storage (e.g., active (in-use) virtual disk image for backup by generating a live snapshot while the virtual disk VM

	spinning off a VM that comprises the backup and all applied 10s (e.g., Recovering from the crash may include launching new instances of one or more of the virtual machine, backup component, etc., para 0055 Fig. 5)

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the backup snapshots with journal including recovering files including IO journal and synthesized backup as disclosed by Natazon329 with Simoncelli, providing the benefit of backing up virtual disk images attached to virtual machines live (see Simoncelli, 0010).

Natanzon329 in view of Simoncelli does not disclose, but Shu discloses 
	the backup that includes an application; issued by the applicatdion (e.g., write commands includes intercepting a write command directed to a virtual disk, … transmitting the copy of the write command to another destination while the intercepted write command proceeds … mirrored copies of the write commands are transmitted,… transmits any remaining VM data and VM processor state data to migration module 176, para 0018; management server(s) 110 may transmit an indication to management server(s) 145 of a migration of VM(s) 135 from source data center 105 to destination data center 140, 0019;  mirrors write commands directed to the copied VM disk file(s) in response to receiving the indication of the VM disk file(s) being imported within destination data center 140, 0026).

VMIt would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the backup snapshots with journal as disclosed by Natazon329 with Simoncelli, with Shu providing the benefit of resume execution of the VM(s) 135 within destination data center 140 (see Shu, 0018) to execute live migration of the VMs from the 

Claim 12.    Natanzon329 discloses wherein the journal includes, for each 10, a corresponding ordered pair that comprises data and metadata (e.g., I/O journal  processor 302 identifies the offset data and metadata, and may stream the IOs  to metadata journal 306 and/or data journal 308 residing on deduplicated storage 304, para 0111).

Claim 13.    Natanzon329 discloses wherein each of the  corresponds to a respective point in time within the specified time range (e.g., data storage at a Point in Time (PiT), para 0006; a journal which allows any point in time access, para 0029, 0030).

Claim 14.    Natanzon329 does not disclose, but Simoncelli discloses 
	
	wherein the spun off VM is application-consistent (e.g., The global manager 170 deploys and monitors virtual machines (VMs) running in a data center.  The global manager 170 may provide a user interface that enables an administrator to view and manage all aspects of a data center, para 0016).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the backup snapshots including recovering files including IO journal and synthesized backup as disclosed by Natazon329 with Simoncelli, providing the benefit of backing up virtual disk images attached to virtual machines live (see Simoncelli, 0010).

Claim 15.    Natanzon329 does not disclose, but Simoncelli discloses
	 wherein the backup is crash-consistent (e.g., Recovering from the crash may include launching new instances of one or more of the virtual machine, global manager, node manager, backup component, etc. on the same host that they previously ran on or on a new host, para 0055).


Claim 16. Natanzon329 does not disclose, but Simoncelli discloses 
	wherein the live image is a live-vm-image (e.g., active (in-use) virtual disk image for backup by generating a live snapshot of the virtual disk image while the virtual disk image is attached to a virtual machine, para 0011).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the backup snapshots as disclosed by Natazon329 with Simoncelli, providing the benefit of backing up virtual disk images attached to virtual machines live (see Simoncelli, 0010).

Claim 17.    Natanzon329 discloses wherein a beginning of the time range is a time't' when the backup was created (e.g., data protection windows may be defined based on policy or user preference.  The data protection windows may be used to maintain snapshots and/or journals for designated periods of time, para 0025).

Claim 18.    Natanzon329 discloses wherein the 10 journal includes all 10s that took place within the specified time range (e.g., journals may include DO and UNDO information compiled from IOs communicated from the data protection appliance to the deduplicated storage, para 0024, 0025).

Claim 19.    Natanzon329 discloses wherein one or more of the 10s is a hard disk 10 write operation (e.g., a disk or an array of disks, for storing data in storage locations that can be accessed by address, para 0038; data processing applications that write data to a storage system and read data from the storage system; may be a virtual or physical site, para 0039).


	restoring the spun off VM to a target entity (e.g., Recovering from the crash may include launching new instances of one or more of the virtual machine, backup component, etc., para 0055 Fig. 5)

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the backup snapshots including recovering files including IO journal and synthesized backup as disclosed by Natazon329 with Simoncelli, providing the benefit of backing up virtual disk images attached to virtual machines live (see Simoncelli, 0010).

Response to Arguments
Applicant's arguments filed 8/4/2021 have been fully considered but they are not persuasive. 
For claims 1 and 11, Applicant argues that the cited references do not disclose the amended limitations related to IOs issued by an application included in the backup.  The Office disagrees.
	
Natanzon329 in view of Simoncelli does not disclose, but Shu discloses 
	the backup comprising an application (e.g., write commands includes intercepting a write command directed to a virtual disk, … transmitting the copy of the write command to another destination while the intercepted write command proceeds … mirrored copies of the write commands are transmitted,… transmits any remaining VM data and VM processor state data to migration module 176, para 0018; management server(s) 110 may transmit an indication to management server(s) 145 of a migration of VM(s) 135 from source data center 105 to destination data center 140, 0019;  mirrors write commands directed to the copied VM disk file(s) in response to receiving the indication of the VM disk file(s) being imported within destination data center 140, 0026).
	MIt would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the backup snapshots with journal as disclosed by Natazon329 

	Further Applicant argues that the references do not disclose the amendelimitationsns related to storage of captured IOs in an IO journal and the amended limitations related to storage of captured IOs in an IO journal.  The Office disagrees.
	Natanzon329 discloses storing one copy of each of the captured IOs in an IO journal (e.g., journals may include DO and UNDO information compiled from IO’s communicated from the data protection appliance to the deduplicated storage, para 0024;  the 10's [sic – IO] may be continuously communicated to the deduplicated storage for backup and protection, 0023; journals maintaining those IO’s, 0026).

	Applicant’s arguments for claim 11 are similar to those of claim 1, addressed above.
	Applicant’s arguments for dependent claims are based on base claims 1 and 11, addressed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135